OPINION OF THE COURT
Memorandum:.
The judgment of the Appellate Division should be reversed and the determination of the State Liquor Authority-annulled.
It is now settled that a liquor licensee does not suffer or permit the licensed premises to become disorderly (Alcoholic Beverage Control Law, § 106, subd 6) simply by using force to eject an unruly patron (see Matter of Barchat Tavern v Liquor Auth. of State of N. Y., 50 NY2d 1019, 1020). Rather, a violation occurs only if unnecessary force is employed or other improper conduct occurs (id.). Thus, the finding of the Liquor Authority in this case that force was used, without more, is insufficient to sustain a violation.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.
Judgment reversed, with costs and the determination of the State Liquor Authority annulled in a memorandum.